Citation Nr: 1142523	
Decision Date: 11/17/11    Archive Date: 11/30/11

DOCKET NO.  10-27 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for residuals of a head injury.

2.  Entitlement to service connection for a spine disorder.


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from August 1952 to August 1954. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Newark, New Jersey, which denied the above claims.

In September 2011, the Veteran testified at a personal hearing over which the undersigned Veterans Law Judge presided while at the RO.  A transcript of that hearing has been associated with his claims file.

In an August 2009 VA mental disorders examination report, it was indicated that the Veteran would have extreme difficulty maintaining employment due to the residuals of his traumatic brain injury.  Service connection for residuals of a head injury is being award in this decision, and the issue of entitlement to a total disability rating due to individual unemployability (TDIU) has been raised by the evidence of record.  The Board does not have jurisdiction of this issue, however, as it has not been adjudicated by the RO.  Absent a decision, a notice of disagreement and a substantive appeal the Board does not have jurisdiction of an issue.  Rowell v. Principi, 4 Vet. App. 9 (1993); Roy v. Brown, 5 Vet. App. 554 (1993).  The issue is, therefore, referred to the RO for appropriate action.
 
Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  Mild traumatic brain injury is manifested as a result of playing football during active service.

2.  Degenerative joint disease of the spine is secondary to accelerated arthritis due to whiplash injury while playing football during active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of a head injury have been met. 38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).

2.  The criteria for service connection for degenerative joint disease of the spine have been met. 38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The Board has considered whether further development and notice under the Veterans Claims Assistance Act of 2000 (VCAA) or other law should be undertaken.  However, given the results favorable to the Veteran, further development under the VCAA or other law would not result in a more favorable outcome or be of assistance to this inquiry.

In the decision below, the Board grants the claims of service connection for residuals of a head injury and for degenerative joint disease of the spine.  The RO will be responsible for addressing any notice defect with respect to the rating and effective date elements when effectuating the award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Service connection

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and 
the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303 (2011).

Service connection for certain chronic diseases may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

Residuals of a Head Injury

The Veteran asserts that he has residuals of a head injury that are currently manifested as a result of his period of active service.  During his September 2011 hearing, he described that he played football during service, and that on one particular play, he had sustained a jarring blow which resulted in his nose being broken.  He indicated that he was treated for his broken nose, but that he was also feeling additional effects of the impact which were not treated.  He added that since that time, he has been experiencing constant headaches, problems with balance, difficulty with concentration, and memory impairment.

Initially, the Board notes that in a February 2010 rating decision, VA has conceded that the Veteran was injured in a football game in 1953, and that he had been hospitalized for a rhinoplasty as a result in 1954.

A service treatment record dated in October 1953 reveals that the Veteran first broke his nose playing football in the Army.  He was treated for a deflection of the nasal septum due to trauma.  A service treatment record dated in December 1953 reiterates that the Veteran had fractured his nose during football season, and that he needed rhinoplasty.  A Certificate from the Veteran's commanding officer dated in March 1954 shows that the Veteran was said to have sustained a broken nose in November 1953 while playing a champion football game for his unit at Augsburg, Germany.  A hospital treatment record dated in September 1954 shows that he underwent a rhinoplasty.

Following service, a private medical record from the Hackettstown Regional Medical Center dated in April 2008 shows that the Veteran reported a buzzing noise in the head, along with nasal congestion.  A computed tomography (CT) of the brain revealed no acute intracranial findings.

A VA examination report dated in January 2009 shows that the Veteran was diagnosed with residuals of nasal injury with a deflection of the nasal septum, but without active nasal disease, nasal sinus disease, or laryngeal disease.

A VA traumatic brain injury examination report dated in August 2009 shows that the Veteran's claims file was reviewed by the examiner in conjunction with examination of the Veteran.  The Veteran provided a history consistent with that set forth above.   Following examination of the Veteran, the examiner concluded that the Veteran had a traumatic brain injury during service.  The diagnosis was mild traumatic brain injury, concussion grade I to II while playing a football game in service. 

A VA mental disorders examination report dated in August 2009 shows that the evaluation was conducted using the traumatic brain injury protocol.  The examiner concluded that the Veteran was exhibiting ongoing symptoms of traumatic brain injury that appeared to be directly the result of the head injury he sustained in service, and that his symptoms were significant.  The diagnosis was cognitive disorder, not otherwise specified, directly consequential to his history of head injury in service.

A review of the record shows that the Veteran has been diagnosed as having a cognitive disorder.  This diagnosis has been attributed to the experiences the Veteran related as having while playing football during his period of active service.  The Board finds his assertions pertaining to his head injury while playing football in service to be credible as they are consistent with the evidence of record.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Based on the foregoing evidence, and resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted for residuals of a head injury, diagnosed as cognitive disorder, not otherwise specified.  In this regard, the Board notes that the evidence of record has satisfied all elements necessary for the award of service connection.

Residuals of a Head Injury

The Veteran asserts that he has a spine disorder that is currently manifested as a result of his period of active service.  During his September 2011 hearing, he described that while playing football during active service, he sustained a jarring blow which resulted in his nose being broken.  He added that this same injury resulted in trauma to his spine which has been symptomatic ever since.

As noted above, the service treatment records have demonstrated and VA has conceded that the Veteran was injured in a football game in 1953, and that he had been hospitalized for a rhinoplasty as a result in 1954.

Following service, a private medical record from the Hackettstown Regional Medical Center dated in April 2008 shows that the Veteran reported low back pain radiating to the right thigh that he attributed to trauma to his back in his 20's.  A CT scan of the lumbar spine revealed moderate degenerative changes, especially of the lower thoracic and lower lumbar spine; slight L1-2 spondylolisthesis with moderate neuroforaminal narrowing; multilevel disc bulges; and L5-S1 grade II spondylolisthesis secondary to bilateral spondylosis causing moderate bilateral neuroforaminal narrowing.

The August 2009 VA traumatic brain injury examination report shows that the Veteran's claims file was reviewed by the examiner, and that the Veteran provided a history consistent with that set forth above.   Following examination of the Veteran, the examiner concluded that the Veteran had a traumatic brain injury during service.  The diagnosis, in pertinent part, was degenerative joint disease of the spine with cervical and lumbar radiculopathy, secondary to accelerated arthritis due to whiplash injury while playing a football game in service.  This diagnosis was said to be associated with the service related traumatic brain injury, and was said to have significant effects on the Veteran's usual occupation.

A VA spine examination report dated in August 2009 shows that Veteran's claims file was reviewed by the examiner, and that the Veteran provided a history consistent with that set forth above.  Following examination of the Veteran, an impression of lumbar spondylosis and left lumbar radiculopathy was provided.  The examiner opined that based on the history, physical examination, and imaging study, the Veteran's current low back condition was not at least as likely as not a direct or proximal result of his military service.  There had been no documented injury or treatment related to his low back in the claims file.  The examiner added that aging played a significant role in causing degenerative changes in the lumbar spine.

Having carefully considered the competent medical evidence of record, and resolving all doubt in the Veteran's favor, the Board finds that the evidence is in relative equipoise, and thus supports a finding of service connection for degenerative joint disease of the spine.  According to Charles v. Principi, 16 Vet. App. 370, 374 (2002), the Veteran is competent to provide lay evidence of his experiencing a history of injuring his back while playing football in service.   Furthermore, 38 U.S.C.A. § 1154(a)  provides that considerations shall be given to the places, types, and circumstances of the Veteran's service as shown by his service record, the official history of each organization in which he served, his medical records, and all pertinent medical and lay evidence.

In this regard, the Board notes that the Veteran's assertions pertaining to his injury while playing football in service to be credible as they are consistent with the evidence of record.  As noted above, the March 1954 Certificate from the Veteran's commanding officer confirms a broken nose in November 1953 while playing football in Germany.  In accordance with Buchanan v. Nicholson, 451 F.3d 1331   (Fed. Cir. 2006), the Board further finds that the lay evidence presented by the Veteran concerning his continuity of symptoms after service is credible and ultimately competent, regardless of the lack of contemporaneous medical evidence. As such, the Board finds that the contentions of the Veteran that he had hurt his back when sustaining a blow to the head during service to be competent and credible and, therefore, affords great probative weight. 

The Board finds probative the August 2009 opinion of the VA traumatic brain injury examiner that stated that the Veteran's degenerative joint disease of the spine with cervical and lumbar radiculopathy was secondary to accelerated arthritis due to whiplash injury while playing a football game in service.  This opinions is considered probative as it was definitive, based upon a complete review of the Veteran's entire claims file, and supported by detailed rationale.  Accordingly, the opinion is found to carry significant weight.  Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

The Board has considered the August 2009 opinion of the VA spine examiner that stated that the Veteran's low back condition was not at least as likely as not a direct or proximal result of his service.  However, he appears to have based his findings on the fact that there had been no documented injury or treatment related to his low back in the claims file.  In Dalton v. Nicholson, 21 Vet. App. 23 (2007), the United States Court of Appeals for Veterans Claims (Court) found that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service symptoms and, instead, relied on the absence of evidence in the Veteran's service treatment records to provide a negative opinion.  Such is the case here.  Accordingly, this opinion is of limited probative value.

In light of the Veteran's circumstances of service, his credible account of having injured his back when sustaining a traumatic brain injury in service, his credible account as to the onset and continuity of symptoms, and the August 2009 opinion of the VA traumatic brain injury examiner linking the degenerative joint disease of the spine to the whiplash injury while playing a football game in service, and resolving doubt in the Veteran's favor, the Board finds that degenerative joint disease of the spine is manifested as a result of his period of active service. 

Further inquiry could be undertaken with a view towards development of the claim so as to obtain an additional medical opinion.  However, under the benefit of the doubt rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  In view of the foregoing, the Board finds that the evidence is, at the very least, in equipoise.  Accordingly, the benefit of the doubt in resolving the issue on appeal shall be given to the Veteran, and therefore, service connection for degenerative joint disease of the spine is warranted. 


ORDER

Service connection for residuals of a head injury is granted.

Service connection for degenerative joint disease of the spine is granted.




____________________________________________
D. C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


